Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 12/24/2020 and 09/24/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
Claim 1 “the distal portion of each second hook being hooked on the distal portion of a first hook for restricting movement of the second sealing member away from the first sealing member in an axial direction of the sealing device” and “a distal portion of each second stopper being in contact with a distal portion of a first stopper for restricting movement of the second sealing member toward the first sealing member in the axial direction”,
Claim 4 “clearances between the first hooks not overlapping with clearances between the first stoppers in radial direction”, and 
Claim 5 “clearances between the second hooks not overlapping with clearances between the second stoppers in radial direction”

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following reasons:
The specification is silent about Claim 4 limitation “clearances between the first hooks not overlapping with clearances between the first stoppers in radial direction”, and 


Claim Objections
Claim 4 is objected to because the specification is silent about limitation “clearances between the first hooks not overlapping with clearances between the first stoppers in radial direction.”  Appropriate correction is required.
Claim 5 is objected to because the specification is silent about limitation “clearances between the second hooks not overlapping with clearances between the second stoppers in radial direction.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites ““the distal portion (68B) of each second hook (68) being hooked on the distal portion (38B) of a first hook (38) for restricting movement of the second away from the first sealing member (10) in an axial direction of the sealing device.” It is unclear how the distal end portions of the first and second hooks engage with each other to restrict axial movement of the sealing members 12 away from the sealing member 10, because there are no special structures at the distal end portions to arrest the recited axial movement. Figures 1-3 clearly show the distal end portions (38B, 68B) cannot restrict axial movement as required. The claim does not provide a discernible boundary for the limitation, and thus one of ordinary skill in the art would not be able to draw a clear boundary between what is, and is not, covered by the claim. Appropriate correction is required.   
	Claim 1 recites ““a distal portion of each second stopper (70) being in contact with a distal portion of a first stopper (40) for restricting movement of the second sealing member (12) toward the first sealing member (10) in the axial direction.” Specification discloses (¶ 0042, 0058) the distal portions of first and second stoppers are flat surfaces and parallel to the shaft axis. It is unclear how surfaces that are parallel to the shaft axis will restrict movement of the second sealing member (12) toward the first sealing member (10) in the axial direction. Appropriate correction is required. 
 	Claim(s) that depend(s) from the rejected claim(s) is/are rejected. 






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (EP 2 278 196; Applicant admitted prior art). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. Page and paragraph numbers are in the attached translation.

As to claim 1, D1 discloses a sealing device (Figure 1) for sealing a gap between a rotational shaft (19) and a housing for the rotational shaft (Page 2, para 3; page 3, para 4), including: 
a first sealing member (14) mounted on the housing, an outer peripheral surface (7) of the rotational shaft (19) being in slidable contact with the first sealing member (14); and 
a second sealing member (15) mounted on the housing, the outer peripheral surface (7) of the rotational shaft (19) being in slidable contact with the second sealing member (15), 
the first sealing member (14) comprising multiple (lacks disclosure) first hooks (25) projecting from a surface thereof facing the second sealing member (15), each first 
the second sealing member (15) comprising multiple (lacks disclosure) second hooks (26) projecting from a surface thereof facing the first sealing member (14), each second hook (26) comprising a proximal portion and a distal portion bent from the proximal portion and oriented in a radial direction of the sealing device (Figure 1), 
the distal portion of each second hook (26) being hooked on the distal portion of a first hook (25) for restricting movement of the second sealing member away from the first sealing member in an axial direction of the sealing device (Figure 1), 
the first sealing member (14) comprising multiple (lacks disclosure) first stoppers (29) projecting from the surface thereof facing the second sealing member (15), 
the second sealing member (15) comprising multiple (lacks disclosure) second stoppers (30) projecting from the surface thereof facing the first sealing member (14), 4New U.S. National Phase of PCT/JP2019/025059Docket No. P61426 
a distal portion of each second stopper (30) being in contact with a distal portion of a first stopper (29) for restricting movement of the second sealing member (15) toward the first sealing member (14) in the axial direction (distal end of 29 is in contact with sealing member 15 and the distal end of 30 is in contact with the sealing member 14 and restrict movement of the second sealing member (15) toward the first sealing member (14) in the axial direction; the distal end portions of first and second stoppers contact each other via the sealing members 14 and 15.)  
D1 discloses the claimed invention with first hook (25), second hook (26), first stopper (29), and second stopper (30) except for multiple first hooks, second hooks, first stoppers, and second stoppers.  It would have been obvious to one having ordinary skill In re Regis Paper Co. v. Bemis Co., 193 USPQ 8. One skill in the art would realize that having multiple first and second hooks and first and second stoppers would yield secured sealing assembly and thus effective sealing.

As to claim 2, D1 discloses the sealing device according to claim 1, wherein the first stoppers and the second stoppers are less likely to deform than the first hooks and the second hooks (Figure 1 shows a clearance when the first and second hooks engage with each other, and no clearance when first and second stoppers contact the sealing members; thus, the first and second stoppers are less likely to deform when the first second hooks are in engaged position.)  

As to claim 3, D1 discloses the sealing device according to claim 1, wherein when the distal portions of the second stoppers are in contact with the distal portions of the first stoppers, there are clearances between the first hooks and the second hooks (figure 1.)  

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.